Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 9-11, 14, 15, 18-20, 25, 26, 30, 38, 47-60 are in the application. 

Response to the arguments and affidavit:-
Double Patenting
The ODP rejection over US 10,137,122 and US 9,096,594 has been withdrawn as applicants have filed a TD over them. 

The rejection over US 15/260,262 has also been withdrawn as the claims have been withdrawn. 
Claim Rejections - 35 USC § 103.
The rejection over WO 2007/012973 has been withdrawn.  The compounds have to have both R1 and R2. The affidavit shows a comparison, and the higher microsomal stability for compounds which have both R1 and R2, and R2 is an aliphatic.
The rejection has been withdrawn. 

Claims 1, 2, 4-6, 9-11, 14, 15, 18-20, 25, 26, 30, 38, 47-60 are now found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
February 17, 2021.